Citation Nr: 1342961	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  06-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hip arthritis, to include as secondary to service-connected right knee degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied service connection for a right knee condition, a left leg condition, a bilateral hip condition, and a low back condition.  The Veteran filed a notice of disagreement (NOD) concerning his right knee, bilateral hip, and low back claims.  The Veteran's original file, which had been missing since April 2004, was found, and the two claim files were integrated in February 2007.  The missing file showed the Veteran was already service-connected for postoperative dislocated right patella, since June 1978.  In a September 2008 rating decision, the RO provided an increased rating of 10 percent for right knee DJD, postoperative dislocated patella, effective March 29, 2004.

The Board remanded the two remaining claims in October 2010.  In December 2011, the RO granted service connection for the low back disability and it is no longer on appeal.

In November 2012 the Board remanded the claim for bilateral hip arthritis for further development, which has been completed. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.


FINDING OF FACT

A preponderance of the competent evidence shows that the Veteran's service-connected right knee DJD did not caused bilateral hip arthritis.



CONCLUSION OF LAW

The criteria for service connection for bilateral hip arthritis have not been met.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A February 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disability on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private or VA treatment records pertinent to the appeal.   

A VA medical examination was conducted in March 2007 and a VA medical opinion was obtained in November 2012; the Veteran has not argued, and the record does not reflect, that the examination or opinion was inadequate for rating purposes. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hip arthritis, to include as secondary to service-connected right knee DJD.  

Service connection may be granted for a disability that is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  A veteran's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; Grivois v. Brown, 6 Vet. App. 136 (1994).  

A January 2002 treatment record from Mid-South Orthopedics shows that the Veteran gave a history of hip pain since May 2000.  Arthritis of the right hip was diagnosed.  The treating orthopod opined that it is unclear whether the hip condition is secondary to avascular necrosis of the femoral head, a condition that is not related to the service-connected knee disability.   The orthopod went on to explain that the Veteran's "real problem is his weight".

The Veteran was afforded a VA examination in March 2007.  Hip arthritis and bilateral knee DJD were diagnosed.  The VA examiner opined that the service-connected right knee DJD did not cause or result in the hip arthritis.

The rationale was that the Veteran has a history of morbid obesity.  Medical records show that the Veteran gained one-third of his body weight since separation from service and carried this heavy weight for decades before a gastric bypass surgery in 2006.  The hip arthritis is related to his excess weight.  The examiner agreed with the 2002 Mid-South Orthopedics opinion that the Veteran's real problem is his weight, and is the primary contributor to his hip arthritis.  

A November 2012 VA medical opinion states that the Veteran's hip arthritis is not caused by or aggravated by his service-connected right knee disability, to include any altered gait or leg length discrepancy.  The rationale is that a gait disorder was not noted during a prior VA examination.   The VA examiner cited medical literature for the proposition that there is no evidence that leg length discrepancy leads to early hip or knee DJD, as minor leg length inequalities (less than 2 cm) do not seem to alter the kinematics or kinetics of gait.  The VA examiner notes that the Veteran's leg length discrepancy was no more than 1.34 cm.

Despite the medical evidence of record, the Veteran believes that his hip arthritis is related to his service-connected right knee DJD.

As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his hip arthritis.  The etiology of the Veteran's hip arthritis is especially complicated because it involves a connection to another disability.

The Veteran's views are far outweighed by the opinions provided by the orthopedic specialists at Mid-South Orthopedics and VA examiners who thoroughly discussed the evidence of record and found that the Veteran's hip arthritis is not caused by his service-connected right knee DJD.  Jandreau v. Nicholson, 492 F.3d 1372, 1372 (Fed. Cir. 2007).

The Veteran has not claimed service connection on a direct basis and there is no evidence of record to support such.

The preponderance of the evidence is against the claim for bilateral hip arthritis, to include as secondary to service-connected right knee DJD; there is no doubt to be resolved; and service connection is not warranted. 







ORDER

Service connection for bilateral hip arthritis, to include as secondary to service-connected right knee DJD, is denied.





____________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


